Citation Nr: 0415336	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  97-30002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to a compensable rating for a right shoulder 
disability.

3.  Entitlement to a compensable rating for lumbosacral 
strain.

4.  Entitlement to a rating higher than 30 percent for 
adjustment disorder with depression.

5.  Entitlement to a rating higher than 10 percent for hiatal 
hernia with mid-esophageal diverticulum.

6.  Entitlement to a rating higher than 10 percent for 
multinodular goiter with subclinical hypothyroidism.  

7.  Entitlement to a compensable rating for chronic sinusitis 
with recurring nosebleed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a September 1996 RO decision that denied 
service connection for a deviated nasal septum.  The RO also 
granted service connection for residuals of a torn rotator 
cuff of the right shoulder with tendonitis and bursitis 
(rated 0 percent disabling), lumbosacral strain (0 percent), 
adjustment disorder with depression (0 percent), hiatal 
hernia with mid-esophageal diverticulum (0 percent), 
multinodular goiter with subclinical hypothyroidism (10 
percent), and chronic sinusitis with recurring nosebleed (0 
percent); the veteran appealed for higher ratings for these 
conditions.  In a November 1997 decision, the RO assigned a 
higher 30 percent the rating for adjustment disorder with 
depression, and it also assigned a higher 10 percent rating 
for hiatal hernia with mid-esophageal diverticulum.

The present Board decision addresses the service connection 
claim, and the remand at the end of the decision addresses 
the claims for higher ratings.





FINDINGS OF FACT

The veteran has a current deviated nasal septum which began 
during her active duty.  


CONCLUSION OF LAW

A deviated nasal septum was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the notice and duty to assist provisions of 
the law, no further RO action is required on the claim for 
service connection for a deviated nasal septum, given the 
favorable decision of the Board.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.   

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran served on active duty in the Air Force from June 
1976 to June 1996, at which point she retired with 20 years 
of service.  Active duty service medical records currently 
available do not specifically mention a deviated nasal 
septum, although there was mention of some abnormal findings 
of the nasal septum at times, usually when she was being 
treated for a cold or sinus problems.  In her August 1996 VA 
claim for service connection, filed soon after service, the 
veteran was very specific in asserting that her active duty 
service medical records showed a deviated nasal septum.  This 
makes one wonder whether complete active duty service medical 
records have been secured.  A number of post-service medical 
records, including VA examinations, are silent as to the 
claimed condition.  However, a January 1997 medical record 
from a military clinic (where the veteran was apparently 
treated as a military retiree) notes the presence of a mild 
nasal septum deviation.

Considering all the evidence, the deviated nasal septum noted 
soon after the veteran's lengthy military service may 
reasonably be traced to onset during such service.  Applying 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the 
Board finds that a deviated nasal septum began in active 
service.  The condition was incurred in active service, 
warranting service connection.


ORDER

Service connection for a deviated nasal septum is granted.


REMAND

The remaining issues on appeal involve claims for higher 
ratings for service-connected conditions.  As to these 
issues, the Board finds that there is a further VA duty to 
assist the veteran with her claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The last VA examination for the service-connected 
disabilities was in 1998, some 6 years ago, and the veteran 
asserts the conditions have worsened.  Under such 
circumstances, a current VA examination is warranted.  Any 
updated treatment records should also be obtained.

In view of the foregoing, these issues are remanded to the RO 
for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
VA and non-VA medical providers who have 
examined or treated her since 1998 for a 
right shoulder disability, low back 
disability, psychiatric problems, hiatal 
hernia/esophageal problems, thyroid 
disorder, and sinusitis.  The RO should 
then obtain copies of related medical 
records from identified sources.

2.  Thereafter, the RO should have the 
veteran undergo appropriate VA 
examination to determine the severity of 
her service-connected right shoulder 
disability, lumbosacral strain, 
adjustment disorder with depression, 
hiatal hernia with mid-esophageal 
diverticulum, multinodular goiter with 
subclinical hypothyroidism, and chronic 
sinusitis with recurring nosebleed.  The 
claims folder should be provided to and 
reviewed by the examiners.  All findings 
for rating these conditions should be 
provided in detail.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for higher ratings for a right shoulder 
disability, lumbosacral strain, 
adjustment disorder with depression, 
hiatal hernia with mid-esophageal 
diverticulum, multinodular goiter with 
subclinical hypothyroidism, and chronic 
sinusitis with recurring nosebleed.  If 
the claims are denied, the veteran and 
her representative should be provided 
with a supplemental statement of the 
case and an opportunity to respond, 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

                  
_________________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



